                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW MEXICO

IN RE:
Michael Shane Pittman                                       In Proceedings
                                                            Under Chapter 13

                               Debtor(s).                   Bk. No. 21-10449 TR


                       TRUSTEE’S RESPONSE OF NO OBJECTION TO
                       DEBTOR’S MOTION FOR EXTENSION OF TIME

       COMES NOW, TIFFANY M. CORNEJO, Chapter 13 Trustee, and in support of her NO

Objection states as follows:

       1.      Trustee has reviewed the Motion for Extension of Time and has NO OBJECTION

            to same.

       Wherefore, Trustee prays this Court for an Order granting the instant Motion, and for all

other relief this Court deems just and equitable.

                                                     Respectfully submitted,

                                                     /s/Tiffany M. Cornejo

                                                     TIFFANY M. CORNEJO, Trustee
                                                     Chapter 13 Standing Trustee
                                                     625 Silver Ave. S.W., Ste. 350
                                                     Albuquerque, NM 87102
                                                     Telephone: (505) 243-1335
                                                     Telecopier: (505) 247-2709

                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was mailed to the following interested parties who have not been electronically notified
this 4th day of May 2021, with the correct postage prepaid and deposited in the U.S. Mail.

Michael Shane Pittman
3900 Billy The Kid Ct.
Carlsbad, NM 88220

                                                                   /s/JoAnne Encinias




Case 21-10449-t12        Doc 22     Filed 05/04/21    Entered 05/04/21 08:23:43 Page 1 of 1
